 Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18        PageID.23   Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

VERSAPRO GROUP,LLC,

        Plaintiff,
                                               Case No.: 2:18-cv-13120-AJT-DRG
                                               Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL,INC.,

        Defendant.


        DEFENDANT'S UNOPPOSED MOTION FOR LEAVE TO FILE
                         UNDER SEAL

        Defendant, LinTech Global, Inc. ("LinTech"), by and through its counsel,

McDonald Hopkins PLC, hereby moves under E.D. Mich. Local Rule 5.3(b), for

an order permitting LinTech to redact from its Motion to Dismiss and/or Compel

Arbitration (the "Motion") citations to certain confidential and trade secret

information and the supporting exhibits thereto, and to file the unredacted version

of the Motion under seal. A redacted version of the Motion is attached hereto as

Exhibit 1. Lintech states the following in support of this Motion for Leave to File

Under Seal:

        1.     Lintech desires to file the Motion as its first responsive pleading on

account that the applicable contracts that govern the issues in this lawsuit contain

mandatory arbitration provisions.


{7729052:}                                 1
 Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18        PageID.24    Page 2 of 7




        2.   The contracts at issue in this lawsuit(which are attachments A, B, C,

and D of the Motion)(the "Contracts") contain negotiated, highly confidential and

trade secret infoiiiiation that pertain to Lintech's supply of information technology

services in support of certain government defense industry programs between the

Plaintiff and Defendant.

        3.   The Motion, itself, contains references to the Contracts.

        4.   It is necessary for the Court to review the Contracts to rule on

Lintech's Motion.

        5.   A protective order has not yet been entered in this case, as this lawsuit

was only just filed on October 5, 2018 and the Motion is intended to be Lintech's

first responsive pleading.

        6.   Courts routinely recognize the trade secret information is confidential.

See e.g., Electronic Planroom, Inc. v. McGraw-Hill Companies, Inc., 135

F.Supp.2d 805 (E.D. Mich. 2003).

        7.   If Lintech were required to publicly disclose the information in the

Contracts, it would be disclosing its confidential and trade secret information and

would cause irreparable harm.

        8.   The public does not have access or a right to this information.

Accordingly, no third-party will be harmed by Lintech filing the Motion under

seal.


{7729052:}                                2
Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18         PageID.25   Page 3 of 7




        9.    No means other than sealing the Motion is available or satisfactory to

preserve Lintech's confidential and proprietary information.

        10.   Lintech redacted the publicly filed Motion, as well as each of the

Contracts, so as to remove all confidential and proprietary information referenced

in the Contracts.

        11.   Lintech has sent opposing counsel an unredacted copy of the Motion.

Lintech has also filed an unredacted copy of the Motion under seal as Exhibit 2, in

accordance with L.R. 5.3(b)(3)(A)(vi).

        12.   In accordance with L.R. 7.1(a), Lintech's counsel contacted Plaintiff's

counsel with regard to this Motion for Leave to File Under Seal and Plaintiff does

not oppose the relief requested herein.

        WHEREFORE, Lintech respectfully requests that the Court enter the

proposed order (attached as Exhibit 3)granting the instant Motion for Leave to File

Under Seal.




{7729052:}                                3
 Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18   PageID.26   Page 4 of 7




                                   Respectfully submitted,

                                   MCDONALD HOPKINS PLC


                                   By:         /s/James J. Boutrous II
                                         James J. Boutrous II(P53710)
                                         Mark W. Steiner(P78817)
                                         39533 Woodward Avenue, Suite 318
                                         Bloomfield Hills, MI 48304
                                         (248)646-5070
                                         jboutrous@mcdonaldhopkins.com
                                         msteiner@mcdonaldhopkins.corn
Dated: November 1, 2018                  Attorneysfor Defendant




{7729052:}                           4
Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18       PageID.27   Page 5 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

VERSAPRO GROUP,LLC,

        Plaintiff,
                                             Case No.: 2:18-cv-13120-AJT-DRG
                                             Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL,INC.,

        Defendant.


     DEFENDANT'S BRIEF IN SUPPORT OF ITS UNOPPOSED MOTION
                FOR LEAVE TO FILE UNDER SEAL

        In support of its Motion for Leave to File Under Seal, Defendant, LinTech

Global, Inc. ("LinTech"), rely on E.D. Mich. Local Rule 5.3(b)(2) and the facts

and argument in its Motion.

        WHEREFORE, Lintech respectfully requests that the Court enter the

proposed order (attached as Exhibit 3)granting the instant Motion for Leave to File

Under Seal.




{7729052:}                               5
 Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18   PageID.28   Page 6 of 7




                                   Respectfully submitted,

                                   MCDONALD HOPKINS PLC


                                   By:         /s/James J. Boutrous II
                                         James J. Boutrous II(P53710)
                                         Mark W. Steiner(P78817)
                                         39533 Woodward Avenue, Suite 318
                                         Bloomfield Hills, MI 48304
                                         (248)646-5070
                                         jboutrous(&,mcdonaldhopkins.com
                                         msteiner@mcdonaldhopkins.com
                                         Attorneysfor Defendant


Dated: November 1, 2018




(7729052:)                           6
 Case 2:18-cv-13120-AJT-DRG ECF No. 3 filed 11/01/18         PageID.29   Page 7 of 7




                          CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the

foregoing paper with the Clerk of the Court using the E-Filing System which will

send notification of such filing to all counsel of record.

                                        Respectfully submitted,

                                        MCDONALD HOPKINS PLC


                                        By:         /s/James J. Boutrous II
                                              James J. Boutrous II(P53710)
                                              Mark W. Steiner(P78817)
                                              39533 Woodward Avenue, Suite 318
                                              Bloomfield Hills, MI 48304
                                              (248)646-5070
                                              jboutrous@mcdonaldhopkins.com
                                              msteiner@mcdonaldhopkins.corn
                                              Attorneysfor Defendant


Dated: November 1, 2018




{7732952: }
